Case 1:19-cv-00540-PLM-PJG ECF No. 32, PageID.243 Filed 06/02/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JOSHUA LOPP, #654488,

              Plaintiff,                               Hon. Paul L. Maloney

v.                                                     Case No. 1:19-cv-540

HEIDI WASHINGTON, et al.,

            Defendants.
____________________________________/

                           REPORT AND RECOMMENDATION

      This matter is before the Court on Defendants’ Motion for Summary Judgment.

(ECF No. 25).    Pursuant to 28 U.S.C.    636(b)(1)(B), the undersigned recommends that

Defendants’ motion be granted in part and denied in part.

                                     BACKGROUND

      Plaintiff initiated this action against several Michigan Department of

Corrections (MDOC) employees: (1) Director Heidi Washington; (2) Deputy Director

Thomas Finco; (3) Classification Director Laura Heinritz; (4) Special Activities

Coordinators David Leach and Steven Adamson; and (5) Warden Noah Nagy.              (ECF

No. 1).   In his complaint, Plaintiff alleges the following.

      Plaintiff is “a sincere member of the Nation of Gods and Earth [NOGE], or the

Five Percenters.”    Adherence to his faith requires Plaintiff to consume a diet devoid of

meat or meat by-products.     In October 2017, Plaintiff sought approval to participate in


                                             -1-
Case 1:19-cv-00540-PLM-PJG ECF No. 32, PageID.244 Filed 06/02/21 Page 2 of 9




the MDOC’s meatless “religious meal.”        Plaintiff’s request was denied.   Plaintiff re-

submitted his request the following year, but it was again denied by Defendants Nagy,

Adamson, and Heinritz.

      Plaintiff alleges that Defendants, having conspired to deny his request for a

meatless diet, have violated his rights in numerous ways.       At this juncture, the only

claims remaining in this matter are First Amendment and Religious Land Use and

Institutionalized Persons Act (RLUIPA) claims against Defendants Nagy, Adamson,

and Heinritz.    (ECF No. 6-7).   Defendants Nagy, Adamson, and Heinritz now move for

summary judgment.       Plaintiff has responded to Defendants’ motion.

                         SUMMARY JUDGMENT STANDARD

      Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.    Fed. R. Civ. P. 56(a).   Whether a fact is “material” depends on “whether

its resolution might affect the outcome of the case.”    Harden v. Hillman, - - - F.3d - - -,

2021 WL 1257802 at *4 (6th Cir., Apr. 6, 2021).

      A party moving for summary judgment can satisfy its burden by demonstrating

that the non-moving party, “having had sufficient opportunity for discovery, has no

evidence to support an essential element of his or her case.     Minadeo v. ICI Paints, 398

F.3d 751, 761 (6th Cir. 2005).     Once the moving party makes this showing, the non-

moving party must identify specific facts that can be established by admissible evidence,

which demonstrate a genuine issue for trial.        Amini v. Oberlin College, 440 F.3d 350,


                                              -2-
Case 1:19-cv-00540-PLM-PJG ECF No. 32, PageID.245 Filed 06/02/21 Page 3 of 9




357 (6th Cir. 2006). The existence of a mere scintilla of evidence in support of the non-

moving party s position, however, is insufficient.    Daniels v. Woodside, 396 F.3d 730,

734-35 (6th Cir. 2005).

      While the Court must view the evidence in the light most favorable to the non-

moving party, that party      must do more than simply show that there is some

metaphysical doubt as to the material facts.     Amini, 440 F.3d at 357.    The non-moving

party may not rest upon [his] mere allegations, but must instead present significant

probative evidence establishing that there is a genuine issue for trial.     Pack v. Damon

Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).      Likewise, the non-moving party cannot

merely “recite the incantation, credibility, and have a trial on the hope that a jury may

disbelieve factually uncontested proof.    Fogerty v. MGM Group Holdings Corp., Inc.,

379 F.3d 348, 353-54 (6th Cir. 2004).

      Accordingly, summary judgment is appropriate against a party who fails to make

a showing sufficient to establish the existence of an element essential to that party s

case, and on which that party will bear the burden of proof at trial.      Daniels, 396 F.3d

at 735.   Stated differently, the “ultimate question is whether the evidence presents a

sufficient factual disagreement to require submission of the case to the jury, or whether

the evidence is so one-sided that the moving parties should prevail as a matter of law.”

Harden, 2021 WL 1257802 at *4.




                                           -3-
Case 1:19-cv-00540-PLM-PJG ECF No. 32, PageID.246 Filed 06/02/21 Page 4 of 9




                                        ANALYSIS

      A.     Defendant Heinritz

      Plaintiff alleges that, on December 3, 2018, Defendant Heinritz, along with

Defendants Nagy and Adamson, denied his request to receive meatless “religious meals.”

Defendant Heinritz moves for summary judgment on the ground that Plaintiff “cannot

establish that [she] was personally involved in any unconstitutional conduct.”         In

support of her motion, Defendant has submitted a purported affidavit.       But, because

this document has not been properly executed, it has been disregarded. 1

      As Defendant correctly argues, Plaintiff cannot maintain his First Amendment

claim against her unless he can demonstrate that she played an active role in the conduct

which allegedly violated his rights.   See Griffith v. Franklin County, Kentucky, 975 F.3d

554, 579 (6th Cir. 2020).   The same analysis applies to Plaintiff’s RLUIPA claim.    See

Jacobs v. Strickland, 2009 WL 2940069 at *2 (S.D. Ohio, Sept. 9, 2009).

      Despite having had the opportunity to conduct discovery, Plaintiff has failed to

present or identify any such evidence.        Rather, Plaintiff argues that Defendant’s

liability is established by the fact she was provided copies of memoranda informing her

that other prison officials had denied Plaintiff’s request for a special menu

accommodation.     (ECF No. 27, PageID.213-15, 220-23).    Mere after-the-fact knowledge

by Defendant of the decision giving rise to Plaintiff’s claims is an insufficient basis to



1 The purported affidavit in question is not signed by Heinritz, but instead just displays
her name in a signature-like printer font. (ECF No. 26-6, PageID.176).

                                            -4-
Case 1:19-cv-00540-PLM-PJG ECF No. 32, PageID.247 Filed 06/02/21 Page 5 of 9




maintain the remaining claims against Defendant Heinritz.                 Accordingly, the

undersigned recommends that Defendant Heinritz’s motion for summary judgment be

granted.

       B.    Defendants Nagy and Adamson

       Defendants Nagy and Adamson argue they are entitled to relief because Plaintiff

failed to properly exhaust his administrative remedies.        The Court only partially

agrees.

       Pursuant to 42 U.S.C.    1997e(a), a prisoner asserting an action with respect to

prison conditions under 42 U.S.C.    1983 must first exhaust all available administrative

remedies.   See Porter v. Nussle, 534 U.S. 516, 524 (2002).     Prisoners are no longer

required to demonstrate exhaustion in their complaints.      See Jones v. Bock, 549 U.S.

199, 216 (2007).   Instead, failure to exhaust administrative remedies is an affirmative

defense under the PLRA which the defendant bears the burden of establishing.        Ibid.

       With respect to what constitutes proper exhaustion, the Supreme Court has stated

that   the PLRA exhaustion requirement requires proper exhaustion              defined as

compliance with an agency s deadlines and other critical procedural rules.       Woodford

v. Ngo, 548 U.S. 81, 90-93 (2006).   In Bock, the Court reiterated that

             Compliance with prison grievance procedures, therefore, is all
             that is required by the PLRA to properly exhaust. The level
             of detail necessary in a grievance to comply with the grievance
             procedures will vary from system to system and claim to claim,
             but it is the prison s requirements, and not the PLRA, that
             define the boundaries of proper exhaustion.

Bock, 549 U.S. at 218.

                                            -5-
Case 1:19-cv-00540-PLM-PJG ECF No. 32, PageID.248 Filed 06/02/21 Page 6 of 9




      MDOC Policy Directive 03.02.130 articulates the applicable grievance procedures

for prisoners in MDOC custody.      The now current version of this Policy, which took

effect on March 18, 2019, superseded the prior version which had been in effect since

July 9, 2007.   (MDOC Policy Directive 03.02.130 (Mar. 18, 2019)).      With respect to his

remaining claims against Defendants Nagy and Adamson, Plaintiff pursued grievances

governed by both versions of this policy.

      Both versions of this Policy require that a prisoner, prior to submitting a

grievance, attempt to resolve the issue with staff, unless prevented by circumstances

beyond his control or the issue falls within the jurisdiction of Internal Affairs.   MDOC

Policy Directive 03.02.130     P (July 9, 2007); MDOC Policy Directive 03.02.130         Q

(Mar. 18, 2019). The prisoner must attempt to resolve the matter with staff within two

days of becoming aware that there exists a grievable issue.    (Id.).

      If this attempt is unsuccessful (or such is inapplicable), the prisoner may submit

a Step I grievance, but such must be submitted within five business days after

attempting to resolve the matter with staff.      MDOC Policy Directive 03.02.130        V

(July 9, 2007); MDOC Policy Directive 03.02.130         W (Mar. 18, 2019).      The issues

asserted in a grievance “should be stated briefly but concisely” and the “[d]ates, times,

places, and names of all those involved in the issue being grieved are to be included.”

MDOC Policy Directive 03.02.130       R (July 9, 2007); MDOC Policy Directive 03.02.130

  S (Mar. 18, 2019).




                                            -6-
Case 1:19-cv-00540-PLM-PJG ECF No. 32, PageID.249 Filed 06/02/21 Page 7 of 9




      If the prisoner is dissatisfied with the Step I response, or does not receive a timely

response, he may appeal to Step II within ten business days of the response, or if no

response was received, within ten business days after the response was due.          MDOC

Policy Directive 03.02.130   BB (July 9, 2007); MDOC Policy Directive 03.02.130          DD

(Mar. 18, 2019).   If the prisoner is dissatisfied with the Step II response, or does not

receive a timely Step II response, he may appeal the matter to Step III.       MDOC Policy

Directive 03.02.130     FF (July 9, 2007); MDOC Policy Directive 03.02.130               HH

(Mar. 18, 2019).

      Defendants have submitted evidence that Plaintiff pursued two grievances

regarding the denials of his request for a special menu accommodation: (1) LCF 17-12-

1069-20e and (2) LCF 19-03-0027-27b. Plaintiff does not dispute that these are the only

two grievances he pursued regarding his remaining claims against Defendants Nagy and

Adamson.

      Plaintiff submitted Grievance LCF 17-12-1069-20e on December 8, 2017, alleging

that his request for a special menu accommodation had been improperly denied.          (ECF

No. 26 at PageID.152-56).    This grievance, however, was not asserted against, and did

not identify, Defendants Nagy or Adamson.         Accordingly, this grievance cannot serve to

exhaust any claims against Nagy or Adamson.

      Plaintiff submitted Grievance LCF 19-03-0027-27b on March 18, 2019, alleging

that Defendants Nagy and Adamson improperly denied his request for a special menu

accommodation.     (ECF No. 26-4, PageID.148-51).        While not clear from the grievance,


                                            -7-
Case 1:19-cv-00540-PLM-PJG ECF No. 32, PageID.250 Filed 06/02/21 Page 8 of 9




Plaintiff asserts in his complaint that this grievance concerned the denial, on

December 3, 2018, of his request for a special menu accommodation.           (ECF No. 1,

PageID.5).   Defendants likewise concede that this grievance concerns this decision.

(ECF No. 26, PageID.119).

      Plaintiff’s Step I grievance was rejected on the ground that Plaintiff was

attempting to grieve a “non-grievable” issue.     (ECF No. 26-4, PageID.151).   In light of

such, Plaintiff’s attempts at exhaustion were complete as he is not required to utilize the

MDOC grievance process with respect to issues deemed non-grievable.        See, e.g., Elliot

v. Snyder, 2019 WL 2146923 at *1-2 (W.D. Mich., Apr. 23, 2019) (“it is well-established

that a prisoner cannot be required to exhaust administrative remedies regarding non-

grievable issues”).   Accordingly, as to the claims that Defendants Nagy and Adamson

improperly denied, on December 3, 2018, Plaintiff’s request for a special menu

accommodation, Defendants have failed to satisfy their burden to relief on exhaustion

grounds.     The undersigned recommends, therefore, that Defendants’ motion for

summary judgment be granted in part and denied in part.

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that Defendants’

Motion for Summary Judgment (ECF No. 25) be granted in part and denied in part.

Specifically, the undersigned recommends that: (1) Plaintiff’s remaining claims against

Defendant Heinritz be dismissed; (2) Plaintiff’s remaining claims against Defendants

Nagy and Adamson concerning the 2017 denial of Plaintiff’s request for a special menu


                                            -8-
Case 1:19-cv-00540-PLM-PJG ECF No. 32, PageID.251 Filed 06/02/21 Page 9 of 9




accommodation be dismissed; and (3) Plaintiff’s remaining claims against Defendants

Nagy and Adamson concerning the December 3, 2018 denial of Plaintiff’s request for a

special menu accommodation go forward.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.          28 U.S.C.

 636(b)(1)(C).   Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                 Respectfully submitted,


Date: June 2, 2021                               /s/ Phillip J. Green
                                                 PHILLIP J. GREEN
                                                 United States Magistrate Judge




                                           -9-
